Citation Nr: 0516416	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  01-07 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for the service-connected residuals of a right 
axillary lymph node biopsy with axillary dysesthesias, 
traumatic axillary neuropathy.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected numbness of the oral distribution of the 
trigeminal nerve with dysesthesias of the right tongue, 
status post abscess drainage.  










REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1997 to 
February 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision of the RO.  

This case was remanded by the Board in October 2003 for 
additional development of the record.  

In an October 2004 rating decision, the RO increased the 
veteran's evaluation of his service-connected residuals of a 
right axillary lymph node biopsy to 20 percent, effective on 
February 20, 2000.  

Since the veteran is presumed to be seeking the highest 
possible rating available under the rating schedule for his 
service-connected disability, the appeal as to the evaluation 
continues.  AB v. Brown, 6 Vet. App. 35 (1993).   




FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The service-connected right axillary lymph node biopsy 
residuals with axillary dysesthesias and traumatic axillary 
neuropathy is not shown to cause moderate incomplete 
paralysis.  

3.  The service-connected scar under his right arm is shown 
to be productive of a disability picture that more nearly 
approximates that of being painful on examination.  

4.  The service-connected numbness of the oral distribution 
of the trigeminal nerve with dysesthesias of the right tongue 
is not characterized by the necessary requirements for a 
compensable evaluation.  

5.  The service-connected scar under the veteran's chin is 
shown to be productive of a disability picture that more 
nearly approximates that of being painful on examination.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of the 20 percent for the service-connected residuals 
of a right axillary lymph node biopsy are not met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.124a including Diagnostic Codes 8599-8513 (2004).  

2.  The criteria for the assignment of a separate, initial 
rating of 10 percent for the service-connected residual right 
arm scar have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. 4.1, 4.3, 4.7, 4.21, 4.118 including 
Diagnostic Code 7804 (2004).  

3.  The criteria for the assignment of an initial compensable 
rating for the service-connected numbness of the oral 
distribution of the trigeminal nerve with dysesthesias of the 
right tongue are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.31, 4.124a including 
Diagnostic Codes 8499-8405 (2004). 

4.  The criteria for the assignment of a separate, initial 
rating of 10 percent for the service-connected right chin 
scar have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. 4.1, 4.3, 4.7, 4.21, 4.118 including 
Diagnostic Code 7804 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined 
VA's duty to assist a veteran in the development of a claim.  

VCAA requires VA to notify claimants of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In letters dated in May 2001 and April 2004, the RO notified 
the veteran of the evidence needed to substantiate his claim 
and offered to assist him in obtaining any relevant evidence.  
The letter gave notice of what evidence the veteran needed to 
submit and what the VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notice was provided 
after the initial decision.  

The Pelegrini Court noted that it did not intend to void RO 
decisions made prior to proper VCAA notice.  It provided a 
remedy for delayed notice, which was a remand for the RO to 
provide the necessary notice, or for the Board to provide 
reasons and bases as to why the veteran was not prejudiced by 
the lack of notice.  Pelegrini v. Principi, at 120, 122-124.  
The required VCAA notice was ultimately provided in the May 
2001 letter.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.  

In the letters, the RO informed the veteran of the evidence 
he needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal for higher initial ratings.  The 
veteran was afforded VA examinations in September 2000, 
January 2003 and October 2004 in order to fully evaluate the 
current severity of the service-connected disability.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  


Pertinent Criteria

Since the veteran's claim arises from his disagreement with 
the initial ratings assigned following grants of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern). 

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2004).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2004).   


I.  Residuals of right axillary lymph node biopsy

Factual Background

The veteran had a lymph node biopsy of the right axillary in 
April 1998.  The biopsy showed reactive follicular 
hyperplasia and sinus histiocytosis.  Subsequent to the 
surgery, he developed numbness on his right arm and some 
difficulty with movement around the right shoulder.  He 
underwent physical therapy and the movement around the 
shoulder improved significantly.  

The veteran was afforded VA examinations in September 2000, 
January 2003 and October 2004 to assess the severity of his 
disability.  The veteran's complaints were essentially the 
same at each of the examinations.  He reported having 
numbness, tingling and difficulty lifting things over his 
head.  He reported being able to complete his activities of 
daily living.  He did not report pain.  He stated that he 
sometimes dropped things with the right arm, especially 
dishes when he was washing them.  

On examination in September 2000, the veteran had normal 
muscular contour without atrophy and normal strength.  There 
was no drift of the outstretched arms.  The intrinsic muscles 
of the hand were normal as well as triceps, biceps and 
deltoid.  

His range of motion of the shoulder did show some limitation.  
There was a decreased pin with a dysesthetic quality in the 
general distribution of the axillary nerve, although it was a 
much larger area by his report than one ordinarily sees.  It 
extended down to about 3 or 4 cm above the elbow and up to 
the top of the shoulder but it was on the lateral surface of 
the arm only and did not extend forward and did not extend 
into the forearm.  

The examiner in September 2000 diagnosed axillary nerve 
dysesthesias without accompanying motor loss.  No motor 
deficit was found on the examination.  

It was noted in a separate September 2000 examination that 
the veteran's 5 cm scar on the right axilla was barely 
noticeable and non-tender.  

In January 2003, the veteran's range of motion of the right 
shoulder was reported as being flexion and abduction at 90 
degrees, external rotation at 90 degrees, and internal 
rotation was restricted to 45 degrees.  The diagnosis was 
that of adhesive capsulitis secondary to axillary biopsy.  
The examiner also noted tenderness of the scar under the 
right arm.  

On examination of the right shoulder in October 2004, the 
examiner reported that both actively and passively, the right 
shoulder abducted to 130 degrees and forward flexed to 140 
degrees.  

The shoulder extended to 30 degrees with internal rotation to 
L1.  The right shoulder adducted across his chest to 20 
degrees.  The rotator cuff muscles all pulled through and 
were at least in the 4+/5 range.  

Neurologically, the deep tendon reflexes were recorded as 
being 2+ at the biceps, 1+ at the triceps and symmetric.  
Motor strength was intact in the right upper extremity to 
hand tests and symmetric with the left.  

Sensory examination was notable for hyperesthesia over the 
posterior aspect of the right upper arm which went from about 
the intramuscular septum laterally around posteriorly to the 
intermuscular septum medially, and from about the upper edge 
of the deltoid posteriorly down to approximately the 
insertion of the triceps into the olecranon.  

The assessment was that of reduction in abduction and forward 
flexion by axillary scar, right shoulder and hyperesthesia 
over the right triceps.  

In a separate neurological examination in October 2004, the 
examiner diagnosed pure sensory traumatic axillary neuropathy 
on the right.  



Analysis

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating. 

The maximum rating which may be assigned for neuritis not 
characterized by organic changes referred to in this section 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  38 C.F.R. § 
4.123.  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, or typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code and rating.  38 C.F.R. § 4.124.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  See note at 
"diseases of the peripheral nerves" in 38 C.F.R. § 4.124a.  

VA regulations provide that unlisted disabilities requiring 
rating by analogy will be coded with the first two numbers of 
the schedule provisions for the most closely related body 
part and " 99."  Hyphenated diagnostic codes are used when 
a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27.  

In this case, the rating criteria do not provide for a 
disability characterized as residuals of a right axillary 
lymph node biopsy with axillary dysesthesias, traumatic 
axillary neuropathy.  Therefore, the veteran was assigned a 
20 percent evaluation by analogy to Diagnostic Code (DC) 
8513.  A 20 percent rating is warranted for mild incomplete 
paralysis of all radicular nerve groups of the major upper 
extremity.  A 40 percent rating requires moderate incomplete 
paralysis.  A 70 percent rating is warranted for severe 
incomplete paralysis.  A 90 percent rating requires complete 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8513.  

The medical evidence does not indicate findings of more than 
mild incomplete paralysis of all radicular nerve groups of 
the major upper extremity.  The examination reports 
specifically showed no more than minimal weakness of the 
right upper extremity.  

The veteran's complaints of numbness and tingling were wholly 
sensory in nature.  He was able to perform his activities of 
daily living.  

Although he did show reduction of abduction and forward 
flexion of his right shoulder, that had been attributed to 
his axillary scar.  Moderate incomplete paralysis, as 
required for a 30 percent rating, has not been shown by the 
evidence of record.  

While the Board is unable to grant the veteran an increased 
evaluation for the residuals of his right axillary lymph node 
biopsy with axillary dysesthesia, the January 2003 VA 
examination report provides ample evidence to support a 
separate evaluation for the residual scar related thereto.  

Under DC 7804 for scars, a 10 percent evaluation is warranted 
for a painful scar on examination.  

As previously noted, the VA examination report shows that the 
veteran's scar under his right arm is shown to be productive 
of a disability picture that more nearly approximate that of 
a separately ratable painful scar.  

Based on the findings of the VA examiner, a 10 percent 
evaluation for the scar is warranted.   



II.  Numbness of the oral distribution of the trigeminal 
nerve with dysesthesias of the right tongue

Factual Background

The veteran had his wisdom teeth extracted in May 1999.  He 
subsequently developed pain and swelling in his neck and was 
determined to have an abscess infection.  He underwent 
drainage through an external neck incision.  The infection 
was drained and successfully treated.  After the surgery, 
however, the veteran developed a numbness in his tongue.  

The veteran's complaints have remained essentially the same 
over the course of the appeal and are documented in the 
examination reports.  He basically complains of numbness and 
tingling in his tongue.  

The veteran reports having normal sensation on the mouth 
otherwise, and he has normal taste and movement of the 
tongue.  He has no difficulty talking or clearing food 
particles from his teeth, although he has reported that his 
accent is stronger since the surgery and that people have a 
difficulty understanding him when he speaks.  He cannot tell 
how hot items are on the right side of his tongue.  

On neurological examination in September 2000, cranial nerves 
II through XII were intact, although the veteran reported 
diminished sensation on the right side of his tongue.  

On a separate September 2000 examination, facial sensation 
was symmetrical, but internal to the mouth, there was 
decreased sensation over the right surface of the tongue and 
the right gum line on the interior surface of the teeth both 
inferior to the tongue and on the roof of the mouth.  

Sensation over the cheek was normal and there was no atrophy 
of the tongue.  Extension of the tongue was normal and 
midline.  The veteran had some cramping in the 
temporomandibular joint and of his tongue while being 
examined, which seemed to be precipitated by wide jaw 
opening.  

The examiner diagnosed numbness of the oral distribution of 
the trigeminal nerve with dysesthesias of the right tongue.  

On neurological examination in January 2003, the examiner 
reported that the veteran has tenderness of the scar under 
his right chin.  The examiner determined that the veteran was 
status post abscess of the right tooth and resection for the 
abscess with neurologic deficit to the lingual and inferior 
alveolar nerves on the right with lingual and inferior 
alveolar neuropathy and persistent numbness and tingling.  


Analysis

The rating code does not provide for a disability 
characterized as numbness of the oral distribution of the 
trigeminal nerve with dysesthesias of the right tongue, 
status post abscess drainage.  Therefore, the veteran was 
assigned a noncompensable evaluation by analogy to Diagnostic 
Code (DC) 8405.  Diagnostic Code 8405 is used to rate 
neuralgia of the fifth, or trigeminal, cranial nerve.

For neurological conditions and convulsive disorders with the 
exceptions noted, disability from neuralgia and its residuals 
may be rated from 10 percent to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  
Consider especially psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, etc., referring to the 
appropriate bodily system of the schedule.  With partial loss 
of use of one or more extremities from neurological lesions, 
rate by comparison with the mild, moderate, severe, or 
complete paralysis of peripheral nerves.  38 C.F.R. § 4.124a 
(2004).  

A 10 percent evaluation is warranted for moderate incomplete 
paralysis of the fifth (trigeminal) cranial nerve.  A 30 
percent evaluation is warranted for severe incomplete 
paralysis of the fifth (trigeminal) cranial nerve.  A 50 
percent evaluation is warranted for complete paralysis of the 
fifth (trigeminal) cranial nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8205 (2004).  

Under 38 C.F.R. § 4.31 (2004), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
Diagnostic Code, a no percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

A review of the evidence demonstrates that the veteran does 
not meet the requirements for a compensable evaluation for 
the service-connected trigeminal neuralgia.  At his VA 
examinations there was no noticed poor speech or mastication 
interference.  

There is no evidence in the record that there is impairment 
in movement of the right side of the face.  The veteran's 
disability is characterized by numbness and tingling on the 
right side of his tongue.  His abilities to taste, chew, and 
speak have not been shown to be impaired.  

In the absence of symptoms indicative of mild incomplete 
paralysis, a basis for a compensable for the veteran's 
numbness of the oral distribution of the trigeminal nerve 
with dysesthesias of the right tongue is not in order.  38 
C.F.R. § 4.124a, Diagnostic Code 8205.  

While the Board is unable to grant the veteran an increased 
evaluation for the veteran's disability, the January 2003 VA 
examination report provides ample evidence to support a 
separate evaluation for the residual scar related thereto.  

Under DC 7804 for scars, a 10 percent evaluation is warranted 
for a painful scar on examination.  As previously noted, the 
VA examination reports shows that the veteran's scar under 
the right chin is productive of a disability picture that 
more nearly approximate the criteria of a painful scar.  

Accordingly, a separate 10 percent evaluation for the 
residual scar is warranted.   



ORDER

An initial disability rating in excess of 20 percent for the 
service-connected residuals of right axillary lymph node 
biopsy with axillary dysesthesias, traumatic axillary 
neuropathy, is denied.  

A separate, initial 10 percent rating for the service-
connected painful scar under the right arm is granted, 
subject to VA laws and regulations pertaining to the payment 
of monetary benefits.  

An initial compensable evaluation for the service-connected 
numbness of the oral distribution of the trigeminal nerve 
with dysesthesias of the right tongue, status post abscess 
drainage, is denied.  

A separate, initial 10 percent rating for the service-
connected painful scar of the right chin is granted, subject 
to VA laws and regulations pertaining to the payment of 
monetary benefits.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


